Same Case — On an Application por. a Re-hearing.
The opinion of the court, on this application, was pronounced by
Kino, J.
The 3d and 5th sections of the act of 1827 (B. & C. Dig. p. 603), relate to the registry of such acts of transfer as convey the title to property, and not to acts like that under consideration, which was intended to secure an endorser against the consequences of his endorsements. If the act between Vargas and Marin relate to real property, as is contended, it must be considered to be a mortgage ; and if it relate to moveables, it is a pledge. In neither event was the registry in the office of conveyances, notice to third persons. C. C. 3318, 3319, 3125. Parra, whose rights Madame Wiotle acquired, had no notice of the act, either constructive or actual, as far as appears from the record. Re-hearing refused.